Citation Nr: 1758139	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-07 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The Veteran had active service from March 1962 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for bilateral hearing loss.  

The Veteran and his wife testified before the undersigned at a Board hearing in March 2016.  A transcript of the hearing has been associated with the claims file.  

This matter was before the Board in May 2016, at which time it was remanded for further evidentiary development.  

It was returned to the Board, and service connection for bilateral hearing loss was denied in December 2016.  The Veteran appealed that decision to United States Court of Appeals for Veterans Claims (Court). 

In September 2017, the Court granted a Joint Motion for Remand (JMR).  The appeal has now been returned to the Board for action consistent with the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.







REMAND

The JMR states that the July 2016 examination obtained at the request of the May 2016 Board remand was inadequate, in that it failed to comply with the instructions of the Board.  Specifically, the examiner failed to note evidence of right ear hearing loss at entry into service and failed to address the testimony of the Veteran that he noticed hearing loss in service and the testimony of his wife that she noticed the Veteran's hearing loss when they first met in 1965 just after his discharge from service.  The JMR also directed the new examiner to address the Veteran's August 2016 statement that upon return from service, others told him that his hearing had worsened since before service.  Therefore, the Veteran should be scheduled for a new VA audiology examination in order to obtain an opinion that corrects these inadequacies.  

Furthermore, the JMR notes that the Veteran's March 2016 testimony stating that he first sought treatment for his ears 20 years or more before the hearing.  The JMR noted that there had been no attempt to obtain these records, and that an attempt to obtain these private records must be made.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify all sources of private treatment for his hearing loss since discharge from active service.  After receiving authorization from the Veteran, obtain these records.  The Veteran should be notified that in the alternative, he may obtain and submit the records himself, and that it is ultimately his responsibility to see that these records are received by VA if he wishes for them to be considered. 

2.  After the records requested above have either been obtained or determined to be unobtainable, schedule the Veteran for a VA audiology examination by an examiner who has not previously examined him, to determine the nature and etiology of his bilateral hearing loss disability.  The examiner must review the claims file and note such review in the examination report. 

Any indicated studies should be performed.  Based upon the examination results and a review of the record, the examiner should provide an opinion to the following:

a) Did bilateral hearing loss disability clearly and unmistakably preexist military service?  If so, please identify the evidence in the record upon which such finding was made.  

b) If bilateral hearing loss is found to have clearly and unmistakably preexisted service, is it also clear and unmistakable that such disorder was NOT aggravated (permanently worsened beyond its natural progress) by military service?

c) If bilateral hearing loss did not preexist military service, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss disability is otherwise related to military service?

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner MUST remember to convert the in-service audiometric readings from ASA to ISO units and to discuss the significance of any set of readings indicating some clinical level of hearing loss and/or any significant threshold shifts in service.  The significance of the ISO reading of 30 decibels at 500 Hertz (after conversion from ASA) in the right ear on the January 1962 entrance examination must be addressed in the context of the opinions pertaining preexistence and aggravation.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  In this regard, the examiner MUST address the testimony of the Veteran that he noticed hearing loss in service, the testimony of the Veteran's wife that she noticed the Veteran's hearing loss when they first met in 1965 just after his discharge from service, and the Veteran's August 2016 statement that upon return from service, others told him that his hearing had worsened since before service.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




